           Case 1:20-cv-09382-LLS Document 4 Filed 12/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOSHE AVRAMHAM, also known as MARVIN
 ARNOLD POLLACK,

                              Plaintiff,
                                                                    20-CV-9382 (LLS)
                       -against-                                 ORDER OF DISMISSAL
 NYS OMH, et al.,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action pro se. By order dated November 23, 2020,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. The Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the
            Case 1:20-cv-09382-LLS Document 4 Filed 12/11/20 Page 2 of 4




level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        The complaint is largely illegible and to the extent that it can be read, it does not appear

to provide any coherent information. 1 Plaintiff does not include any defendants in the caption of

the complaint, but rather writes, “Please see attached schedules of all identified defendants

subject to add, [illegible], to be provided as soon as possible.” (ECF No. 2, at 1.) The “facts”

section of the complaint form, which is also illegible, appears to be a list of defendants that

begins with “NYS OMH.” 2 (See id. at 4-5.)

        In the section of the complaint form asking for his prisoner status, Plaintiff checks the

box labeled “other” and writes that he is currently being held at Mid-Hudson Forensic

Psychiatric Facility (MHFPC) pursuant to CPL § 220.15, but he never pleaded guilty or took a

plea bargain. He maintains that he is a “United States enrolled agent,” but is not currently in

good standing “solely because MHFPC denies [him] access to a dedicated internet United States

[of America] Department of the Treasury IRS website where [he] could satisfy [his] continuing

professional education (CPE) . . . .” (Id. at 3.) In the section of the form to describe the injuries



        1
         This is the second action Plaintiff has filed in which the complaint is virtually
unreadable. See Avramham v. The Gvent State of New York, ECF 1:20-CV-4441, 3 (S.D.N.Y. July
14, 2020) (dismissing the complaint, which Plaintiff appears to have brought on behalf of
another individual known only as “Flores,” for failure to state a claim without prejudice to any
claims “Flores” may assert on his own behalf).
        2
         It is the Court’s understanding that the Clerk of Court listed “NYS OMH” as the
defendant on the docket because a defendant is required to open the action and “NYS OMH” was
the only potential defendant that could be easily identified.

                                                   2
            Case 1:20-cv-09382-LLS Document 4 Filed 12/11/20 Page 3 of 4




he suffered as a result of the defendants’ actions, Plaintiff writes (three times), “Please see

annexed schedules.” 3 (Id. at 5.) Plaintiff writes that he is seeking monetary relief in the amount

of a series of “9”s followed by a number of infinity signs. (See id. at 6.)

                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, the complaint must be dismissed as frivolous. Plaintiff fails to comply with even the

most minimal of pleading requirements. The complaint is illegible, making it unclear who he is

suing. The complaint does not state when or where the events giving rise to Plaintiff’s claims

occurred, and includes no facts suggesting that Plaintiff is entitled to any form of legal relief. In

fact, the Court is hard-pressed to discern any factual allegations at all. The complaint’s request

for relief – an infinite amount of money – further confirms that it frivolous. The Court therefore

dismisses the complaint as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




       3
           The complaint does not appear to include any “annexed schedules.”

                                                  3
            Case 1:20-cv-09382-LLS Document 4 Filed 12/11/20 Page 4 of 4




         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

SO ORDERED.

Dated:     December 11, 2020
           New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.




                                                  4
